Proceeding pursuant to CPLR article 78 to review a determination of the respondents, the County of Dutchess and Dutchess Community College, dated October 6, 1994, which, after a hearing, terminated the petitioner’s employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence in the record to support the respondents’ determination sustaining five charges of miscon*566duct on the part of the petitioner, including sexual harassment. Since the testimony posed a clear-cut issue as to the veracity of the witnesses, there is no reason to disturb the Hearing Officer’s determination respecting the witnesses’ credibility (see, Matter of Collins v Codd, 38 NY2d 269, 270). Where room for choice exists, it is beyond the scope of the reviewing court to weigh the evidence or reject the choice made by the Hearing Officer (see, Matter of Stork Rest. v Boland, 282 NY 256, 267; Matter of Gatto v Adduci, 182 AD2d 760, 761).
The penalty of dismissal was not so disproportionate to the charged conduct so as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.